Citation Nr: 1205043	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a stomach disability.  

2.  Entitlement to service connection for angina.  

3.  Entitlement to service connection for a respiratory disability.   

4.  Entitlement to service connection for glaucoma.  

5.  Entitlement to service connection for loss of vision.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran active service from May 1952 to September 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before a Decision Review Officer in April 2007, and a transcript of this hearing is of record.  

In an April 2009 decision, the Board determined that new and material evidence had not been presented to reopen claims for service connection for "varicose veins, postoperative residuals," migraine headaches, nervousness, and blackouts, and denied claims for service connection for "stomach problems," angina, glaucoma, emphysema, multiple sclerosis, a low back condition, and loss of vision, as well as a claim of "entitlement to service-connected disability compensation from the effective date of separation from military discharge."  

In March 2011, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's decision, with the exception of the five issues listed above, which the Court remanded so that the Board could clarify its reasons and bases for denying these claims.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As an initial matter, the Board notes that since its April 2009 Decision, additional VA treatment records from the Portland VA Medical Center have been associated with the Veteran's claims file.  These records were obtained as a direct result of Veterans November 2010 statement in which he indicated that additional treatment records from 2008 to the present were available.  These records were obtained.  The RO did not readjudicate the claim following this submission, and the Veteran did not waive RO review of this evidence. 

VA regulations provide that any "pertinent" evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of an SSOC.  However, upon review of the additional evidence, the Board finds that the additional VA treatment records are not relevant to the case.  While they reflect treatment for current disabilities, they do not address the etiology of these disabilities and do not address the central issue in this case, that is, whether the Veteran's claimed disabilities were caused by or related to his active military service.  

In this regard, the existence of these disabilities has not been the primary issue in this case.  The critical question is whether the disability that the Board assumes currently exist are the result of service from May 1952 to September 1952.  Therefore, the provisions of 38 C.F.R. § 20.1304 do not apply, and the case need not be returned to the RO.  

FINDING OF FACT

The Veteran does not have a stomach disability, angina, a respiratory disability, glaucoma, or loss of vision that had onset in service or was caused or aggravated by the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a stomach disability, angina, a respiratory disability, glaucoma, and loss of vision have not been met, as these disabilities were not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including ulcers and hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   


Secondary Service Connection

At his April 2007 DRO hearing, the Veteran has attributed his stomach disability, angina, respiratory disability, glaucoma, and loss of vision to the side effects of medication, specifically, the side effects of seizure medication.  However, the Board notes that the Veteran is not currently service connected for any disability, including a seizure disorder.  Accordingly, entitlement to service connection for a stomach disability, angina, respiratory disability, glaucoma, and loss of vision cannot be granted on a secondary basis.  The contention only provides evidence against this claim, providing a negative theory of causation.    

The Board will address entitlement to service connection on a direct basis below.  



Stomach Disability

The Veteran's service treatment records show that the Veteran complained on many occasions of headaches, fatigue, "fits", and a "nervous stomach".  The medical personnel treating the Veteran were unable to find any objective medical disability, including any gastrointestinal disability, and attributed his complaints to psychiatric problems.  No gastrointestinal disability, including, but not limited to, ulcers, gastroesophageal reflux disease (GERD), or nausea was noted at the Veteran's enlistment or separation examinations or within one year of service.

The post-service medical evidence consists of VA and non-VA reports, dated between 1954 and 2010.  This evidence includes a University of Oregon Medical Clinic reports, which show that in 1954, the Veteran complained of symptoms that included stomach aches and nausea.  There was no relevant diagnosis.  It appears that this is the earliest post-service evidence of a stomach disability.  

VA hospital records from July 1970 note complaints of non-colicky epigastric pain, seemingly related to meals.  

A decision of the Social Security Administration (SSA), dated in September 1995, indicates that the SSA determined that the Veteran was disabled as of 1968, and that he had severe impairments in the form of obstructive pulmonary disease, headaches, seizures, angina, varicose vines, colitis, a kidney disorder, and depression.  

More recent VA treatment records show treatment for a variety of psychiatric and physical symptoms, to include melena, nausea, diarrhea, and bloody stools.  These reports contain diagnoses that include diverticulosis, chronic nausea, esophageal reflux, and hemorrhoids.  No clear etiology of these gastro-intestinal problems is noted, but there is evidence to suggest that at least some of the Veteran's symptoms are psychosomatic and/or self-induced.  

An August 2009 emergency mental health consultation records that the Veteran reported "The demons are in my truck and they're trying to take over my body.  I have been drinking lots of orange juice and olive oil to try to kill them.  They are putting flesh into my stomach.  I threw up the flesh and now I do not have any stomach pain."  

An August 2009 mental health evaluation notes "gastrointestinal problems that have a delusional quality."  

Such statements only provide factual evidence against the Veteran's credibility with the Board.  While the Board does not doubt the sincerity of the Veteran's current beliefs, the evidence contains some inconsistencies and statements, as cited above, that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports the onset of his problems.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)." 

An August 2009 VA Discharge Summary details that the Veteran described "demons" residing in his GI tract.  He also endorsed drinking a mixture of orange juice, olive oil, vinegar, and baking soda in attempts to expel the demons.  An August 2009 VA nutritional consultation noted that the Veteran on occasion uses goldenseal as a blood purifier which in high does can cause nausea and diarrhea and expressed concern that the Veteran's use of baking soda and vinegar could promote excessive pressure on the esophagus.  

Beyond the Veteran's statements attributing his gastrointestinal problems to "demons" or to medication, the Veteran has not explained how he believes any current stomach disability is related to his brief period of military service nearly 50 years ago.

As there is no evidence of a chronic stomach or gastrointestinal disability in service or within one year of service and there is no competent evidence that the Veteran's stomach disability, if any, was caused or aggravated by the Veteran's active military service.  Entitlement to service connection for a stomach disability is denied.  

Angina

There is no evidence in the Veteran's service treatment records that he complained of or was treated for angina, hypertension, or some other cardiovascular disability during his active service.  At separation from service in September 1952, no disability of the heart or vascular system was found and the Veteran's blood pressure was normal.  

Post-service, there was no evidence of hypertension, angina, or any cardiovascular disability within one year of service.  At a VA examination in November 1955, no cardiovascular disability was found and there was no evidence of hypertension.  

A VA hospital report, covering treatment between July and August of 1989, notes a history of angina, and that the Veteran reported smoking 31/2 packs of cigarettes per day for ten to fifteen years, but that he had stopped smoking about fifteen years before.  

A VA hospital report, covering treatment between July and August of 1992, shows that the Veteran complained of symptoms that included angina, and that he reported smoking 31/2 packs of cigarettes per day for 30 years, with recent marijuana use.  

A decision of the SSA, dated in September 1995, indicates that the SSA determined that the Veteran was disabled as of 1968, and that he had severe impairments in the form of obstructive pulmonary disease, headaches, seizures, angina, varicose vines, colitis, a kidney disorder, and depression.  

More recent VA treatment records from 200 through 2010 reflect complaints of angina, with diagnoses of coronary artery disease and hypertension.  No etiology for these disabilities is provided and the Veteran has not explained how he believes any current cardiovascular disability is related to his military service, which was only five months duration.

Accordingly, service connection for angina, or any cardiovascular disability, is denied.

Respiratory Disability

The Veteran's service treatment records are negative for complaints of or treatment for a respiratory disability.  No disability of the lungs and chest was noted at separation from service on September 1952 or within one year of service.  A chest x-ray performed at that time was negative.  

A VA examination and chest x-ray in November 1955 were negative for any respiratory disability.  

A VA evaluation in July 1970 noted dyspnea on exertion and smoker's cough.  

A VA hospital report, covering treatment between July and August of 1989, notes a history of angina, and that the Veteran reported smoking 31/2 packs of cigarettes per day for ten to fifteen years, but that he had stopped smoking about fifteen years before.  

A VA hospital report, covering treatment between July and August of 1992, shows that the Veteran complained of symptoms that included angina, and that he reported smoking 31/2 packs of cigarettes per day for 30 years, with recent marijuana use.  

A decision of the SSA, dated in September 1995, indicates that the SSA determined that the Veteran was disabled as of 1968, and that he had severe impairments in the form of obstructive pulmonary disease, headaches, seizures, angina, varicose vines, colitis, a kidney disorder, and depression.  

VA progress notes show a current diagnosis of COPD with reduced lung capacity.  A VA chest X-ray report, dated in February 2000, notes chronic obstructive pulmonary disease (COPD), and that there was no interval change when this X-ray was compared with a 1999 X-ray.  An August 2001 VA chest X-ray report also notes COPD, however, a 2003 VA chest X-ray report contains an impression of "normal." 

There is no evidence relating the Veteran's current respiratory disability to the Veteran's active military service.  Accordingly, as the Veteran's respiratory disability did not have onset in service and was not caused or aggravated by the Veteran's active military service, entitlement to service connection to a respiratory disability is denied.  

Glaucoma and Loss of Vision

The Veteran's service treatment records are negative for any visual impairment or eye disabilities, including glaucoma.  The Veteran's enlistment and separation examinations show that the Veteran had 20/20 vision in each eye.  The Veteran's eyes were otherwise normal.  

Post-service, the earliest evidence of any eye impairment appears to be a University of Oregon Medical Clinic report, apparently dated in the mid-1960's, showing treatment for eye problems, and that the Veteran had 20/20 vision, bilaterally.  The impression was probable meibomitis.  

The SSA reports show that the Veteran asserted that he was diagnosed with glaucoma in 1968, and that he was losing left eye vision as a result of this disease; however, this does not appear to be substantiated by any evidence of record.  

At an eye examination in August 2010, the ophthalmologist found no evidence of glaucoma, providing highly probative evidence against the Veteran's claim.  The Veteran's visual acuity was OD 20/25 and OS 20/60.  He was diagnosed with myopia, regular astigmatism OU, and presbyopia.

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As there is no evidence that the Veteran currently suffers from glaucoma, entitlement to service connection for this disability must be denied.

There is evidence of current loss of vision bilaterally; however, there is no evidence relating this current visual impairment to the Veteran's active military service.  The Veteran's vision was 20/20 bilaterally at both enlistment and separation from active service, as well as more than a decade after service, and there is no evidence of any eye disability or disease had onset in service or is otherwise related to service.  Accordingly, entitlement to service connection for loss of vision must be denied.

Conclusions

In conclusion, the Board is mindful of the fact that the Veteran is unrepresented and that he suffers from a long history of mental illness and has attempted to interpret the Veteran's claims liberally.  Additionally, the Board has considered that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Unfortunately, there is simply no competent evidence of record relating the Veteran's claimed disabilities to his active military service and significant evidence against such a finding in the form of treatment records indicating problems that began years after service.  There is no evidence that any chronic gastrointestinal disabilities, respiratory disabilities, cardiovascular disabilities, or eye problems had onset during the Veteran's brief period of service nor any competent evidence even suggesting a relationship between the Veteran's claimed disabilities and his service.  The only connection proposed by the Veteran was his testimony at April 2007 hearing suggesting that these disabilities developed due to medication he took to treat a seizure disorder or psychiatric disorder he believes is related to service.  However, the Veteran is not service connected for any disabilities at this time.  Accordingly, service connected cannot be granted on a secondary basis.  

Based on all the evidence of record, the Board finds that entitlement to service connection for a stomach disability, angina, a respiratory disability, glaucoma, and loss of vision must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided addressing the rating criteria or effective date provisions that are pertinent to the appellant's claim was not provided until December 2008, after the initial unfavorable RO decision, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed conditions.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA duty to notify was otherwise satisfied by a letter sent to the Veteran in May 2004.  This letter informed the Veteran of what evidence was required to substantiate his claims and of VA and the Veteran's respective duties for obtaining evidence.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment records and post-service medical records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and records from the SSA.  The Veteran was also provided an opportunity to testify before a DRO in April 2007.  Although the Veteran has not been afforded any VA examinations and no etiological opinions have been obtained, this is not required.  

With regard to the claims for a stomach disability, angina, a respiratory disability, glaucoma, and loss of vision, as there is no competent evidence to show that the Veteran has these disabilities, and/or that any of these disabilities are related to service, which ended in 1952 (one-half century ago), examinations and etiological opinions need not be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  The service and post-service medical records, as a whole, are found to provide highly probative evidence against these claims, indicating problems that began years after service.  The Veteran's statement do not provide credible evidence of problems that began during or soon after service and generally only provide factual evidence against all claims.

The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009).   


ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


